Judgment, Supreme Court, New York County (William A. Wetzel, J.), rendered September 18, 2006 convicting defendant, after a juiy trial, of criminal possession of a controlled substance in the third and fourth degrees and criminally using drug paraphernalia in the second degree, and sentencing him to an aggregate term of one year, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility, including its assessment of the police account of the incident. Concur—Tom, J.P., Moskowitz, Acosta and Freedman, JJ.